Exhibit 10.2
 
THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED.
IT MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF
AN EFFECTIVE REGISTRATION STATEMENT AS TO THE SECURITIES UNDER SAID ACT OR AN
AVAILABLE EXEMPTION FROM REGISTRATION.
 
NUMOBILE, INC.
 
PROMISSORY NOTE
 
$16,048.48
October 7, 2009

 
FOR VALUE RECEIVED, NuMobile, Inc., a Nevada corporation (the “Borrower”)
promises to pay to Thomas George (“Lender”), or its registered assigns, in
lawful money of the United States of America the principal sum of Sixteen
Thousand Forty-Eight and 48/100 Dollars ($16,048.48), or such lesser amount as
shall equal the outstanding principal amount hereof, together with interest from
the date of this Note on the unpaid principal balance at a rate equal to eight
percent (8%) per annum, computed on the basis of the actual number of days
elapsed and a year of 365 days.  All unpaid principal, together with any then
unpaid and accrued interest and other amounts payable hereunder, shall be due
and payable on the earlier of (i) December 31, 2011 (the “Maturity Date”), or
(ii) when, upon or after the occurrence of an Event of Default (as defined
below), such amounts are declared due and payable by Lender or made
automatically due and payable in accordance with the terms hereof.
 
The following is a statement of the rights of Lender and the conditions to which
this Note is subject, and to which Lender, by the acceptance of this Note,
agrees:
 
1.      Definitions. As used in this Note, the following capitalized terms have
the following meanings:
 
(a)       the “Borrower” includes the corporation initially executing this Note
and any Person which shall succeed to or assume the obligations of the Borrower
under this Note.
 
(b)      “Event of Default” has the meaning given in Section 3 hereof.
 
(c)      “Lender” shall mean the Person specified in the introductory paragraph
of this Note or any Person who shall at the time be the registered holder of
this Note.
 
(d)      “Obligations” shall mean and include all principal, interest and
obligations, howsoever arising, owed by the Borrower to Lender, now existing or
hereafter arising under or pursuant to the terms of this Note.
 

--------------------------------------------------------------------------------


 
(e)      “Person” shall mean and include an individual, a partnership, a
corporation (including a business trust), a joint stock company, a limited
liability company, an unincorporated association, a joint venture or other
entity or a governmental authority.
 
(f)       “Securities Act” shall mean the Securities Act of 1933, as amended.
 
(g)      “Transaction Documents” shall mean this Note.
 
2.      Prepayment.  Upon ten (10) days prior written notice to Lender, the
Borrower may prepay this Note in whole or in part; provided that any such
prepayment will be applied first to the payment of expenses due under this Note,
second to interest accrued on this Note and third, if the amount of prepayment
exceeds the amount of all such expenses and accrued interest, to the payment of
principal of this Note.
 
3.      Events of Default.  The occurrence of any of the following shall
constitute an “Event of Default” under this Note and the other Transaction
Documents:
 
(a)      Failure to Pay.  The Borrower shall fail to pay (i) when due any
principal or interest payment on the due date hereunder or (ii) any other
payment required under the terms of this Note on the date due and such payment
shall not have been made within five (5) days of the Borrower’s receipt of
Lender’s written notice to the Borrower of such failure to pay; or
 
(b)      Voluntary Bankruptcy or Insolvency Proceedings. The Borrower shall
(i) apply for or consent to the appointment of a receiver, trustee, liquidator
or custodian of itself or of all or a substantial part of its property, (ii) be
unable, or admit in writing its inability, to pay its debts generally as they
mature, (iii) make a general assignment for the benefit of its or any of its
creditors, (iv) be dissolved or liquidated, (v) become insolvent (as such term
may be defined or interpreted under any applicable statute), (vi) commence a
voluntary case or other proceeding seeking liquidation, reorganization or other
relief with respect to itself or its debts under any bankruptcy, insolvency or
other similar law now or hereafter in effect or consent to any such relief or to
the appointment of or taking possession of its property by any official in an
involuntary case or other proceeding commenced against it, or (vii) take any
action for the purpose of effecting any of the foregoing; or
 
(c)      Involuntary Bankruptcy or Insolvency Proceedings. Proceedings for the
appointment of a receiver, trustee, liquidator or custodian of the Borrower or
of all or a substantial part of the property thereof, or an involuntary case or
other proceedings seeking liquidation, reorganization or other relief with
respect to the Borrower or the debts thereof under any bankruptcy, insolvency or
other similar law now or hereafter in effect shall be commenced and an order for
relief entered or such proceeding shall not be dismissed or discharged within 30
days of commencement.
 
4.      Rights of Lender upon Default. Upon the occurrence or existence of any
Event of Default (other than an Event of Default described in Sections 3(b) or
3(c)) and at any time thereafter during the continuance of such Event of
Default, Lender may, by written notice to the Borrower, declare all outstanding
Obligations payable by the Borrower hereunder to be immediately due and payable
without presentment, demand, protest or any other notice of any kind, all of
which are hereby expressly waived.  Upon the occurrence or existence of any
Event of Default described in Sections 3(b) and 3(c), immediately and without
notice, all outstanding Obligations payable by the Borrower hereunder shall
automatically become immediately due and payable, without presentment, demand,
protest or any other notice of any kind, all of which are hereby expressly
waived.  In addition to the foregoing remedies, upon the occurrence or existence
of any Event of Default, Lender may exercise any other right power or remedy
granted to it by the Transaction Documents or otherwise permitted to it by law,
either by suit in equity or by action at law, or both.
   
2

--------------------------------------------------------------------------------


 
5.      Representations and Warranties.
 
(a)      Representations and Warranties of the Borrower.  The Borrower hereby
represents and warrants to the Lender:
 
(i)      Authority. The execution, delivery and performance by the Borrower of
the Note and the consummation of the transactions contemplated thereby (i) are
within the power of the Borrower and (ii) have been duly authorized by all
necessary actions on the part of the Borrower.
 
(ii)      Enforceability.  The Note has been duly executed and delivered by the
Borrower and constitutes a legal, valid and binding obligation of the Borrower,
enforceable against the Borrower in accordance with its terms, except as limited
by bankruptcy, insolvency or other laws of general application relating to or
affecting the enforcement of creditors’ rights generally and general principles
of equity.
 
(iii)                 Approvals.  No consent, approval, order or authorization
of, or registration, declaration or filing with, any governmental authority or
other Person (including, without limitation, the shareholders of any Person) is
required in connection with the execution and delivery of the Note and the
performance and consummation of the transactions contemplated thereby, except
for those consents which have been obtained.
 
(b)      Representations and Warranties of the Lender.  Lender hereby represents
and warrants to the Borrower:
 
(i)      Authority. The purchase of the Note, and the execution and delivery by
the Lender of the Note (i) are within the power of the Lender and (ii) have been
duly authorized by all necessary actions on the part of the Lender.
 
(ii)      Enforceability.  The Note has been duly executed and delivered by the
Lender and constitutes a legal, valid and binding obligation of the Borrower,
enforceable against the Borrower in accordance with its terms, except as limited
by bankruptcy, insolvency or other laws of general application relating to or
affecting the enforcement of creditors’ rights generally and general principles
of equity.
 
(iii)                 Approvals.  No consent, approval, order or authorization
of, or registration, declaration or filing with, any governmental authority or
other Person (including, without limitation, the shareholders of any Person) is
required in connection with the purchase of the Note, and the execution and
delivery of the Note, except for those consents which have been obtained.
 
3

--------------------------------------------------------------------------------


 
(iv)                 Securities Law Compliance. Lender has been advised that the
Note has not been registered under the Securities Act, or any state securities
laws and, therefore, cannot be resold unless it is registered under the
Securities Act and applicable state securities laws or unless an exemption from
such registration requirements is available.  Such Lender has not been formed
solely for the purpose of making this investment and is purchasing the Note for
its own account for investment, not as a nominee or agent, and not with a view
to, or for resale in connection with, the distribution thereof.  Lender has such
knowledge and experience in financial and business matters that such Lender is
capable of evaluating the merits and risks of such investment, is able to incur
a complete loss of such investment and is able to bear the economic risk of such
investment for an indefinite period of time.  Lender is an accredited investor
as such term is defined in Rule 501 of Regulation D under the Securities
Act.  Lender is able to bear the economic risk of the purchase of the Note.
 
6.      Successors and Assigns.  Subject to the restrictions on transfer
described in Sections 9 and 10 below, the rights and obligations of the Borrower
and Lender shall be binding upon and benefit the successors, assigns, heirs,
administrators and transferees of the parties.
 
7.      Waiver and Amendment.  Any provision of this Note may be amended, waived
or modified upon the written consent of the Borrower and the Lender.
 
8.      Assignment by the Borrower.  Neither this Note nor any of the rights,
interests or obligations hereunder may be assigned, by operation of law or
otherwise, in whole or in part, by the Borrower without the prior written
consent of the Lender.
 
9.      Assignment by the Lender.  Lender shall be entitled to assign its
rights, interests or obligations, in its sole discretion, without the consent of
Borrower
 
10.      Notices.  All notices, requests, demands, consents, instructions or
other communications required or permitted hereunder shall in writing and faxed,
mailed or delivered to each party at the respective addresses of the parties as
set forth on the signature page hereto, or at such other address or facsimile
number as such party shall have furnished to the other party in writing.  All
such notices and communications will be deemed effectively given the earlier of
(i) when received, (ii) when delivered personally, (iii) one business day after
being delivered by facsimile (with receipt of appropriate confirmation),
(iv) one business day after being deposited with an overnight courier service of
recognized standing or (v) four days after being deposited in the U.S. mail,
first class with postage prepaid.
 
11.      Usury. In the event any interest is paid on this Note which is deemed
to be in excess of the then legal maximum rate, then that portion of the
interest payment representing an amount in excess of the then legal maximum rate
shall be deemed a payment of principal and applied against the principal of this
Note.
 
4

--------------------------------------------------------------------------------


 
12.      Waivers. The Borrower hereby waives notice of default, presentment or
demand for payment, protest or notice of nonpayment or dishonor and all other
notices or demands relative to this instrument.
 
13.      Governing Law. This Note and all actions arising out of or in
connection with this Note shall be governed by and construed in accordance with
the laws of the State of Nevada, without regard to the conflicts of law
provisions of the State of Nevada, or of any other state.
 
14.      Attorney Fees and Costs. The prevailing party in any proceeding to
enforce and/or to interpret this agreement shall be entitled to its attorney
fees and costs.
 
 
[Signature Page Follows]
 


 
 
5

--------------------------------------------------------------------------------

 

 
The Borrower has caused this Note to be issued and delivered, and the Lender has
caused this Note to be duly executed and delivered, as of the date first written
above.





   
NUMOBILE, INC.
 
 
   
By:
     
Name:
James Tilton
   
Title:
Chief Executive Officer
         
Initial Address for Notice:
     
2520 South Third Street #206
     
Louisville, Kentucky 40208
     
Fax: 502-636-2806
     
Phone: 502-636-2807
     
Attn:           President
     

 
THOMAS GEORGE
   
 
By:
 
Thomas George
                   
By:
                 
Name:
                 
Title:
           
Initial Address for Notice:
     
200 Otmoor Lane
     
Cary, NC  27519
                     
Attn:           Thomas George
   



 
SIGNATURE PAGE TO PROMISSORY NOTE

 
6

--------------------------------------------------------------------------------

 

